                          IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO

NEW YORK LIFE INSURANCE
COMPANY,

         Plaintiff,

vs.                                                          Civ. No. 17-621 KG/KK

ROGER SAUL, ROSEANNE SILVA, and
ESTATE OF JAMES SILVA, deceased,

         Defendants

AND                                                          Consolidated with

ROGER SAUL and ROSANNE SILVA,

         Plaintiffs,

v.                                                           Civ. No. 18-411 KG/KK

NEW YORK LIFE INSURANCE
COMPANY,

         Defendant.

                            MEMORANDUM OPINION AND ORDER

         This matter comes before the Court upon Roger Saul’s “Plaintiffs [sic] Response and

Objection to ‘Removal’ (From Metropolitan Court T-4-CV-2018-005720)” (Motion to Remand),

filed on May 9, 2018. (Doc. 7), filed in Civ. No. 18-411 KG/KK.1 New York Life Insurance

Company (New York) filed a response on May 23, 2018. (Doc. 8). Having reviewed the Motion

to Remand and the response, the Court grants the Motion to Remand.




1
    Unless otherwise noted, docket references are to filings in Civ. No. 18-411 KG/KK.
A. Background

          In June 2017, New York sued Mr. Saul, Rosanne Silva, and the estate of James Silva in

federal court to seek a declaratory judgment with respect to a $100,000 life insurance policy that

New York had issued to Mr. Silva. (Doc. 1), filed in Civ. No. 17-621 KG/KK. New York

specifically seeks a

          declaratory order that the Policy was effectively rescinded, that the beneficiary has
          affirmatively waived all claims under the Policy, that no proceeds are payable under the
          Policy, and that no action may be brought under the Policy.

Id. at ¶ 2.

          In April 2018, Mr. Saul filed a civil complaint against New York in Metropolitan Court,

County of Bernalillo, State of New Mexico, in which he seeks $60,000 for New York’s alleged

wrongful conduct related to the life insurance policy at issue in New York’s federal lawsuit.

(Doc. 1-2) at 5. The Court notes that the jurisdictional monetary limit for Metropolitan Court is

$10,000. 2 See NMSA 1978, § 34-8A-3(A)(2) (2006 Repl. Pamp.).

          On May 1, 2018, New York invoked 28 U.S.C. § 1441 to remove Mr. Saul’s lawsuit to

this Court on the basis of federal diversity jurisdiction and supplemental jurisdiction. 3 (Doc. 1).

See 28 U.S.C. § 1441(a) (providing for removal to federal court of state civil actions “of which

the district courts of the United States have original jurisdiction”). See also 28 U.S.C. § 1332(a)

(stating that diversity jurisdiction requires an amount in controversy exceeding $75,000); 28

U.S.C. § 1367(a) (permitting “supplemental jurisdiction over all other claims that are so related




2
 Mr. Saul has since moved to amend the Metropolitan Court complaint to limit the damages he
seeks to $10,000. (Doc. 9) at 2.
3
    In the past, supplemental jurisdiction was known as pendant or ancillary jurisdiction.


                                                   2
to claims in the action [with] … original [federal] jurisdiction that they form part of the same

case or controversy under Article III of the United States Constitution”).

       A few days after the removal, Mr. Saul filed his Motion to Remand arguing that (1) this

Court does not have diversity jurisdiction over the Metropolitan Court lawsuit because the

amount in controversy in that lawsuit does not exceed $75,000, and (2) the Court does not have

supplemental jurisdiction over the Metropolitan Court lawsuit because that lawsuit and New

York’s federal lawsuit do not share common questions of law or fact. (Doc. 7). Then, in July

2018, the Court consolidated the removed Metropolitan Court lawsuit with New York’s federal

lawsuit. (Doc. 92), filed in Civ. No. 17-621 KG/KK.

B. Discussion

       1. Diversity Jurisdiction

       New York concedes that “the jurisdictional limits in the Bernalillo County Metropolitan

Court might prevent removal to this Court since the Metropolitan Court’s jurisdiction is limited

to cases valued at or below $10,000.” (Doc. 8) at 2. Nonetheless, New York argues that the

amount in controversy in the Metropolitan Court lawsuit is actually over $75,000 because the

value of the life insurance policy at issue in the Metropolitan Court lawsuit as well as in the New

York’s federal lawsuit is $100,000. This argument, however, lacks merit. Each consolidated

lawsuit must have an independent basis for exercising federal subject matter jurisdiction. See

United States v. Tippett, 975 F.2d 713, 717 (10th Cir.1992) (“The Fifth Circuit treats

consolidated cases as separate when determining whether the district court had jurisdiction to

entertain the suits. We assume all circuits would hold similarly that no suit filed independently

could escape the jurisdiction requirements of federal question or diversity because it was

consolidated with another after filing.” (citations omitted)); Kuehne & Nagel (AG & Co) v.



                                                 3
Geosource, Inc., 874 F.2d 283, 287 (5th Cir. 1989) (holding that court “must view each

consolidated case separately to determine the jurisdictional premise upon which each stands”).

Here, it is clear that the $60,000 Mr. Saul seeks in the Metropolitan Court lawsuit does not

separately meet the $75,000 amount in controversy necessary to establish diversity jurisdiction in

that lawsuit.

       Alternatively, New York argues that “[a]ttempting to defeat federal jurisdiction by filing

claims in a forum with a small jurisdictional threshold is no different than amending a complaint

in an attempt to defeat diversity jurisdiction….” (Doc. 8) at 5. New York does not provide any

legal citation to support this argument. Additionally, New York’s argument is not persuasive

considering the need for each consolidated case to have an independent basis for federal subject

matter jurisdiction. New York has not convinced the Court that at the time of removal the Court

had diversity jurisdiction over the Metropolitan Court lawsuit. See Pfeiffer v. Hartford Fire Ins.

Co., 929 F.2d 1484, 1488 (10th Cir.1991) (“the propriety of removal is judged on the complaint

as it stands at the time of the removal”).

       2. Supplemental Jurisdiction

       Next, New York contends that the Court has supplemental “jurisdiction over all claims

arising from the parties’ dispute over the validity of the life insurance policy that is the subject of

the Declaratory Suit,” including the claims raised in the Metropolitan Court lawsuit. (Doc. 8) at

5. It is well-established, however, that supplemental “jurisdiction does not provide an

independent source or removal separate from [28 U.S.C.] § 1441.” Motion Control Corp. v.

SICK, Inc., 354 F.3d 702, 705 (8th Cir. 2003). Moreover, supplemental “jurisdiction does not

authorize removal under § 1441.” Id. at 706. This is so “even if the action which a defendant

seeks to remove is related to another action over which the federal district court already has



                                                   4
subject-matter jurisdiction…..” Ahearn v. Charter Township of Bloomfield, 100 F.3d 451, 456

(6th Cir. 1996) (quoted in Motion Control Corp., 354 F.3d at 706). See also Fabricius v.

Freeman, 466 F.2d 689, 693 (7th Cir. 1972) (“That a related case was pending in federal court

[i]s not in itself sufficient grounds for removal under 28 U.S.C. § 1441.”). The Court can only

exercise “supplemental jurisdiction over claims that are within the same civil action as a federal

question claim … and those claims alone.” Energy Mgmt. Servs., LLC v. City of Alexandria, 739

F.3d 255, 260 (5th Cir. 2014) (citation omitted). Applying the above law to the situation here,

the Court concludes that it cannot exercise supplemental jurisdiction arising from New York’s

federal lawsuit to hear the Metropolitan Court lawsuit.

       3. Conclusion

       At the time of removal, the Court did not have diversity jurisdiction over the

Metropolitan Court lawsuit nor did it have any federal question jurisdiction. In addition, the

Court did not have supplemental jurisdiction over the Metropolitan Court lawsuit. Consequently,

New York did not have a jurisdictional basis for removing the Metropolitan Court lawsuit to this

Court. Remand, therefore, is appropriate.

       IT IS ORDERED that

       1. “Plaintiffs [sic] Response and Objection to ‘Removal’ (From Metropolitan Court T-4-

CV-2018-005720)” (Doc. 7), filed in Civ. No. 18-411 KG/KK, is granted; and

       2. Civ. No. 18-411 KG/KK will be remanded to Metropolitan Court, County of

Bernalillo, State of New Mexico.



                                                     __________________________________
                                                     UNITED STATES DISTRICT JUDGE




                                                 5
